Case 7:20-cr-00240 Document 54 Filed on 04/03/20 in TXSD

Page 1 of 2—

 

AO 435
(Rev. 04/18)

Please Read Instructions;

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

  
    
  
  
 
  
 
  
  
 
 
 
 
 
 
 
 
  

 

 

 

 

 

 

 

 

1. NAME ANGEL + AUSA 2. vow O10 3. DATE u 2 20
4, DELIVERY ADDRESS OR aft 5. crr¥ 6. STATE 7. ZIP CODE
8, CASE NM) 9, JUDGE DATES OF PROCEEDINGS
7.100k 2U- OL PeTeR ORMSBY 10. FROM [1.14
12, CASE NAME LOCATION OF PROCKEDINGS
NANIEL SEPULLUEDA 13. CITY AicAutss [14 STATETX _-
15, ORDER FOR
APPEAL CRIMINAL CRIMINAL JUSTICE ACT BANKRUPTCY
NON-APPEAL CIVIL IN FORMA PAUPERIS DTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
_| VOIR DIRE TESTIMONY (Specify Witness)
|_| OPENING STATEMENT (Plaintiff)
__| OPENING STATEMENT (Defendant)
|_| CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING (Spey)
[_] CLOSING ARGUMENT (Defendant)
|__| OPINION OF COURT
[J JURY INSTRUCTIONS OTHER (Specify)
[__| SENTENCING LIEARING 7-13 20
__| BAIL HEARING
17, ORDER
ORIGINAL at |.
CATEGORY (Includes Certified Copyto | FIRST COPY OPIS
a Clerk for Records off¢he Court}
{i se) / NO. OF COPIES
RDIN. MZ :
LZ NO. OF COPIES
14-Day
NO. OF COPIES
EXPEDITED
NO. OF COPIES
3-Day
NO. OF COPIES
DAILY
NO. OF COPIES
HOURLY
REALTIME

 

 

 

  

 

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges
(deposit plus additional).

 

 

18. SIGNATURE

 

19. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

  

LW

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 

 

 
CASEI TE STRTESA TTORNEYS OFFICE SOUTHERN BIST Hic POE TExAy® 2 Of 2

ADVICE OF OBLIGATION - FY20

(SUBMIT A SEPARATE REQUEST FOR EACH PAYEE AND CASE)

 

ADVICE NUMBER DATE VENDOR NAME:

JUDICIAL TRANSCRIBERS

 

 

 

 

 

 

 

 

MCA-L j25 ]4/3/2020 STREET ADDRESS: [935ELDRIDGERD #144
AUSA VENDOR TAX ID (TIN) CITY . STATE ZIP CODE
|PROFIT, P j45-5045171 [SUGAR LAND TX |/7478-
fa PREPARER CASE NAME
. DAN! .
PLEASE SIGN AND DATE JALCANTAR, A jus V. DANIEL SEPULVEDA, ET AL
USAO NUMBER SECTION/LOCATION DISCLOSURE NUMBER
[20z0R01838 [MCALLEN [ SERVICE START DATE ~ 4/3/2020.

 

PROGRAM CODES JOCDETF - OCD

TYPE OF SERVICE - SOC NUMBER

EXPECTED DELIVERY DAT

 

Tit

4/3/2020

ESTIMATE AMT FUNDING/ACCT CLASS

 

[TRANSCRIPTS (CT) XCREG/__EXP/__DAl___HR-2510

OTHER INFO

 

$660.00 jO=4078 - DIR - 015202020200322000

PLEASE CIRCLE ONE: DIVISION CHIEF

eaten Cxsire

(PLEASE PRINT NAME)

QV) Cs

(PLEASE SIGN AND DATE)

or AMSA-IN-CHARG!

/3 [2020

 

*PRIOR APPROVAL REQUIRED BY EXECUTIVE AUSA FOR EXPEDITED, DAILY, HOURLY TRANSCRIPTS AND FOR A

$1,000.00 JUSTIFICATION MUST BE PROVIDED

 

INY EXPENSES OVER

 

 

 

JUSTIFICATION
Approving Official
(PLEASE SIGN AND DATE)
FOR FINANCE USE ONLY
DCN TYPE OF AOB AMOUNT APPROVED ACCOUNT CLASS PROJECT CODE
| {LITIGIATION [$0.00 ] |
FUNDS CERTIFIED AVAILABLE POINT OF CONTACT NOTES

 

 

OBLIGATION STATUS AMOUNT PAID DATE PAID

| a | |

VOUCHER

 

 
